  Case 16-32728       Doc 42     Filed 10/18/18 Entered 10/18/18 18:29:25            Desc Main
                                   Document     Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )      Case No.: 16-32728
Chadell Tribett                               )
                                              )      Chapter 13
                                              )
                       Debtor(s).             )      Judge Timothy A. Barnes


                                      NOTICE OF MOTION

TO:    Chadell Tribett, 9147 S Woodlawn Ave. Chicago, IL 60619 via US mail

       Internal Revenue Service, P.O. Box 7346 Philadelphia PA 19101-7346 via US mail

       Department of the Treasury, Internal Revenue Service, Kansas City, MO 64999-0025 via
       US mail

       Trustee Marilyn O Marshall, 224 South Michigan Ste. 800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list

       PLEASE TAKE NOTICE that on November 8, 2018 at 9:30 a.m., I shall appear before
the Honorable Judge Timothy A. Barnes at the Federal Courthouse, 219 S. Dearborn, Courtroom
744, Chicago, Illinois 60604, or any judge presiding and then and there present the Motion, a
copy of which is attached hereto.
                                                    By:     /s/ David H. Cutler
                                                            David H. Cutler

                                    CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on October 18,
2018 before the hour of 7:00 p.m.

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St, Skokie, IL 60076
                                                             Phone: (847) 673-8600
  Case 16-32728        Doc 42    Filed 10/18/18 Entered 10/18/18 18:29:25            Desc Main
                                   Document     Page 2 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )      Case No.: 16-32728
Chadell Tribett                                )
                                               )      Chapter 13
                                               )
                       Debtor(s).              )      Judge Timothy A. Barnes


               Motion to Extend Time for Debtor to File Claim on behalf of Creditor

       Now comes, Chadell Tribett (hereinafter referred to as “Debtor”), by and through her
attorneys, The Law Offices of Cutler & Associates, Ltd., and moves this Honorable Court for
entry of an Order Extending time for Debtor to file claim on behalf of Creditor, and in support
thereof, respectfully represents as follows:


       1.       On October 13, 2016 the Debtor filed a petition for relief under Chapter 13 of the

Bankruptcy Code.

       2.       This Honorable Court confirmed the Debtor’s Chapter 13 plan on January 5,

2017. The confirmed plan provided for monthly payments of $220 for 36 months with unsecured

creditors receiving a minimum of 9% of their claims.

       3.       The Debtor’s plan was modified on September 28, 2017 to defer the unpaid tax

refund for 2016 to the end of the debtor’s plan.

       4.       The Debtor owes the Internal Revenue Service for tax year 2015. The Debtor has

provided her counsel with information regarding the 2015 tax debt and the total amount owed is

$7,810.32.

       5.       The last date to file governmental claims in the instant case was April 11, 2017.

       6.       The Debtor mistakenly forgot to include the above-mentioned debt in the original

plan at the time of filing and the deadline to file a governmental proof of claim has passed.

Allowing the debt to Internal Revenue Service to be paid through the bankruptcy would be
  Case 16-32728         Doc 42     Filed 10/18/18 Entered 10/18/18 18:29:25               Desc Main
                                     Document     Page 3 of 3



beneficial to the debtor since the debtor is unable to come up with the lump sum amount and is

seeking to spread the amount owed to the Internal Revenue Service over the remaining months

of her Chapter 13 repayment plan as it would be a hardship for the debtor to come up with the

full amount outside of the Bankruptcy.

          7.     That the Debtor has filed in good faith and intends to complete the Chapter 13 plan

          of reorganization.

          8.     The Debtor respectfully requests that her counsel be granted fourteen (14) days

from the date the order on this motion is entered to file an unsecured priority claim on behalf of

Internal Revenue Service for the above-referenced debt.



          WHEREFORE, Debtor prays that this Honorable Court enter an Order for the following
relief:


          1.             Extending time for Debtor’s counsel to file an unsecured priority claim on

                         behalf of the Internal Revenue Service within fourteen (14) days from the

                         date the order on this motion is entered; and

          2.             For any and all other relief this Court deems fair and proper.




Dated: October 18, 2018                                Respectfully Submitted,

                                                       By:     /s/ David H. Cutler
                                                               David H. Cutler, esq.,
                                                               Counsel for Debtor(s):
                                                               Cutler & Associates, Ltd.
                                                               4131 Main St. Skokie, IL 60076
                                                               Phone: (847) 673-8600
